DETAILED ACTION
Notices
The Restriction Requirement dated 9/14/21 is withdrawn in view of the preliminary amendment dated 9/12/21 cancelling claims 1 - 28. However, after further consideration, a new Restriction Requirement is imposed on claims 29 - 49. 
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Group 1 - Seat and Lid Structure
Species A, figures 1-3, 5, 7 showing a toilet seat and lid assembly with the funnel attached to the lid. 
Species B1, where the passage way is within the lid,  shown in the first detail of figure 7
Species B2, where the passageway is under or on top of the lid shown in the second detail and caption of figure 7. 
Species B, figures 9-16, showing a funnel with a passageway received in a lid subassembly, with the lid being reduced in size relative to the seat. 
Species C, figure 17-18, showing a funnel and passageway contained in a narrow housing which is hingedly mounted to a toilet seat.
Group 2  -  Actuating Structure
Species A, not explicitly shown, but described in claim 34, including a sensor which urges the urine receptacle into position. 
Species B, shown in figure 1, showing a torsion spring used to move the urine receptacle to a raised position 
Species C, shown in figure 6, showing a foot pedal used to move the urine receptacle to a raised position. 
 Group 3 - Urine disposal location
Species A, figure 8, illustrating the urine passing into the toilet bowl
Species B, figure 8, illustrating the urine passing though the base
Species C, figure 8, illustrating the urine passing outside of the toilet bowl and behind the base. 
The species are independent or distinct because of those reasons listed above. . In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each group, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear generic. Should applicant elect a species where subspecies have been identified, applicant is further required to elect a subspecies. It is noted that the group selections must be compatible with one another.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  A different field of 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/           Primary Examiner, Art Unit 3754